Mr. Bobby Smith 9 Chicot Acres Mabelvale, AR  72103
Dear Mr. Smith:
You have requested an opinion of this office regarding the Arkansas Freedom of Information Act ("FOIA"), under the authority granted in A.C.A. 25-19-105(c)(3)(B).  Specifically, you ask if your personnel file maintained by your former employers is available for public inspection and copying under the provision of the FOIA.
The answer to your question is, generally, "yes."  The plain language of the FOIA states that personnel records are exempt form review by the public ONLY if the release of the information contained therein would "constitute a clearly unwarranted invasion of personal privacy." Additionally, "employee evaluations and job performance records" are exempt unless and until an employee is suspended or terminated based on the evaluations or performance records.  I lack sufficient information, however, to determine if such information exists in this particular instance.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.